REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a system for leveraging text messages for building management in a mobile-based crowdsourcing platform, the system comprising:
a mobile device for user input and interaction; and 
a server configured to communicate with and exchange SMS text message data with the mobile device, the server comprising a hardware processor coupled to non-transitory, computer-readable memory containing instructions executable by the processor to cause the server to: 
receive an initial text message from the mobile device, the initial text message comprising user-driven data relating to a crowdsourcing building management product or service associated with a building environment in which the user is located; 
generate and transmit, in response to the initial text message from the mobile device, a command text message to the mobile device to cause the mobile device to automatically generate and transmit a response text message to the server, the response text message comprising data associated with a location or position of the mobile device; and 
correlate the location or position data of the mobile device with the user-driven data to identify the building environment for the crowdsourcing building management product or service on a layout or map for the building 

The related prior art does not anticipate or render obvious the invention above:
Jacobi et al. (US 20120310602 A1) discloses facility management system for scheduling maintenance (Fig. 6-10, par. 0047-0059). However, the reference is silent on details about (1) leveraging text message for building management in a mobile-based crowdsourcing platform indicated in claim 1.
Khorashadi et al. (US 20130084891 A1) discloses a system for the collection, aggregation and analysis of location based crowdsourcing data includes a server that server that controls the distribution of crowdsourcing requests and workloads to a plurality of external mobile platforms. The server receives crowdsourcing queries from multiple parties and provides measurement requests to the mobile platforms, e.g., based on the location of the mobile platforms. The mobile platform may receive a plurality of measurement requests from a remote server, wherein the plurality of measurement requests are based on crowdsourcing queries from a plurality of parties (abstract, Fig. 1-3). However, the reference is silent on details about (1) leveraging text  for building management in a mobile-based crowdsourcing platform indicated in claim 1.
Miyagi et al. (US 20130059598 A1) discloses a computer implemented system in a client-server environment (par. 0058 -  "the application software remains on the server of the online computer program and is made available to a mobile phone as needed through a web browser"), for crowd-sourced environmental system control and maintenance at a particular building (par. 0065, 0142, and 0162-0164). However, the reference is silent on details about (1) leveraging text message for building management in a mobile-based crowdsourcing platform with the steps indicated as in claim 1.
Other related reference found by Examiner are listed in “Notice of Reference Cited”.

As discloses above, none of the prior art anticipate the invention of claim 1. The above reference, in combination, do not rendered obvious the invention of claim 1. Therefore, claim 1 and its dependent claims are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571) 270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/DUNG HONG/
Primary Examiner, Art Unit 2643